NUGENT, Judge,
concurring.
I agree with the majority’s conclusion that the Worth County R-III School Board, by suspending Justyn Reasoner for twenty days, did not erroneously deprive him of his right to a free public education. The evidence supports the board’s conclusion that Justyn violated the assault provision of the disciplinary code. Moreover, I agree that the hearing that the school board eventually provided met all of the essential elements of due process. Therefore, Jus-tyn failed to establish a violation of his constitutional right to due process. See Sykes v. Sweeney, 638 F.Supp. 274, 279 (E.D.Mo.1986) (plaintiff must show substantial prejudice to establish a denial of procedural due process).
I cannot agree, however, that the school authorities complied with the procedures that § 167.171 requires for a suspension for more than ten days. Despite the arguments advanced by the school board and the majority, the suspension at issue is clearly a twenty-day suspension. The majority’s characterization of Justyn’s suspension as only a ten-day suspension arises from a misinterpretation of § 167.171, therefore, I can concur only in the result of the majority’s decision.
No dispute exists that the school authorities intended to suspend Justyn Reasoner for twenty days. He is charged with violating a provision of the school disciplinary code that requires a minimum twenty-day suspension.1 The school principal, Steven Meyer, recognized that requirement and determined that Justyn should be suspended for twenty days. He informed the school superintendent, Gary Bennerotte, of his finding and the superintendent agreed. Both school officials advised Justyn’s parents that he would be suspended for twenty days. To achieve that total Mr. Meyer and Mr. Bennerotte each suspended Justyn for ten days.
The principal and the superintendent agreed that, in accordance with the school disciplinary code, Justyn’s conduct warranted a twenty-day suspension. From *166this record, I must conclude that we are reviewing a twenty-day suspension. Nevertheless, although the school authorities clearly intended to impose a twenty-day suspension, they now argue that only the second ten days of that suspension now comes before us on appeal. That argument fails to comprehend the limits that § 167.171 places on the disciplinary authority of school principals and superintendents.
The majority’s interpretation of § 167.171 fails to correctly discern the statute’s clear purpose: to protect the due process rights of students accused of misconduct. The majority concludes that the principal’s power to suspend students bears no relation to the superintendent’s power of suspension; that a superintendent’s decision to suspend a student should be reviewed without regard to the principal’s summary suspension of the student for the same incident.
The statute provides, however, that "[a]ny suspension by a principal shall be immediately reported to the superintendent who may revoke the suspension at any time.” § 167.171. That provision unmistakably contemplates a system in which the principal and the superintendent act in concert to uphold the district’s disciplinary policies. Here the record shows concerted action by the two school officials. When Mr. Meyer realized that Justyn had committed an infraction that called for punishment beyond his power, he enlisted the aid of the school superintendent. He asked Mr. Bennerotte to add ten days to the suspension that he had already summarily imposed. On this record, I cannot conclude that the superintendent’s decision to suspend Justyn bears no relation to the principal’s decision.
Mr. Meyer acted correctly in referring the matter to the superintendent, but he exceeded his authority when he imposed punishment before he made that referral. Section 167.171.1 not only limits the principal’s power of summary suspension, but it also limits his jurisdiction. In adopting § 167.171 the legislature recognized that a student accused of misconduct serious enough to warrant suspension for more than ten days is entitled to more formal procedures than those required for shorter suspensions. A school principal simply does not have the resources necessary to provide those procedures. See Goss v. Lopez, 419 U.S. 565, 583, 95 S.Ct. 729, 740, 42 L.Ed.2d 725 (1975). The principal’s limited resources and the statute’s ten-day limit on his authority to impose suspensions support an interpretation of the statute that removes the principal’s jurisdiction to discipline students accused of serious misconduct.
We should not overlook the significance of the fact that the legislature amended § 167.171 after the United States Supreme Court announced its decision in Goss v. Lopez, supra. As the majority points out, Goss held that school authorities must follow minimal due process requirements before imposing a suspension for ten days or less. Id. at 581-82, 95 S.Ct. at 739-40 The Court cautioned, however, that the minimum protection outlined in its opinion applied only to suspensions of ten days or less, and said that longer suspensions would require more formal procedures. Id. at 584, 95 S.Ct. at 741. The legislature certainly knew of the Goss decision when it drafted the amendments to § 167.171, and certainly intended that those amendments would conform with the Supreme Court’s mandate.
The legislature provided that a student charged with misconduct serious enough to warrant a suspension for more than ten days should have a right to appeal from a decision imposing punishment for such misconduct. § 167.171.1. It also provided that the suspension shall be stayed pending appeal. § 167.171.2(4).2 Here, Mr. Meyer found that Justyn’s conduct warranted a *167twenty-day suspension. That finding removed the matter from his jurisdiction. Because the principal had no power to impose a twenty-day suspension, he had to turn the matter over to the superintendent. Mr. Bennerotte then had the authority to issue a twenty-day suspension, which is what he intended to do.
When he imposed a twenty-day suspension, however, he also activated § 167.171.2(4)’s requirement that the suspension be stayed pending appeal. Because the school authorities failed to provide Justyn the opportunity to have his suspension stayed pending appeal, they failed to comply with the statute. A failure to follow procedural rules does not by itself, however, violate constitutional due process. See Derrickson v. Board of Education, 703 F.2d 309, 315 (8th Cir.1983) (deviation from school board regulations in decision to dismiss probationary teachers did not violate the teachers’ right to constitutional due process). For that reason, I concur in the result.

. The relevant portion of the code provides:
A. ASSAULT — STUDENT
Attempting to cause injury to another; intentionally placing another in reasonable apprehension of imminent physical injury.
FIRST OFFENSE: 20-day suspension
SECOND OFFENSE: Expulsion


. That section also allows the superintendent to immediately remove a student whose continued presence in school poses a threat to persons, property, or the academic process, provided the board expedites the hearing. Here, however, Mr. Meyer admitted that Justyn's continued presence in school presented no threat to the other students. Therefore, he had no reason not to provide Justyn with an opportunity to have his suspension stayed pending appeal.